DETAILED ACTION
Applicant’s preliminary amendment, filed January 19, 2018, is fully acknowledged by the Examiner. Currently, claims 1-6, 9 and 11-23 are pending with claims 7, 8 and 10 cancelled, and claims 11-23 newly added. The following is a complete response to the January 19, 2018 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al (US Pat. Pub. 2011/0144635 A1).
Regarding claim 1, Harper discloses a method of operating a power source (generator 20) device for a high-frequency treatment instrument adapted to perform high-frequency treatment for biological tissue (device 2 as in figure 1A, device 10 as in figure 1B), the method comprising: causing, by a control circuit (24), a high-frequency power source circuit to output power (output 27 and output stage 28 under control of 24 as in [0027]), acquiring, by the control circuit, a value for impedance of the biological tissue during the output  (see [0028] – [0029] discussing the acquiring by 24 via 22 of impedance values), setting, by the control circuit, a target impedance value (setting via 24 of the ending impedance value 220), wherein the target impedance value gradually increases from a change-over impedance value to a stop impedance value within a predetermined period (see [0036] discussing the ending impedance value 220 being at a first value taken as the change-over impedance value and it increased to a stop impedance value; “the ending impedance value 220 is increased”; see also [0037] discussing the addition of an offset impedance value to the value 220), the change-over impedance value being equal to or greater by a predetermined value than a minimum value of the value for impedance (the minimum value for the impedance being taken as an arbitrary value below that of the offset impedance value as in [0037]) or greater than the minimum value when increased as in [0036]), the stop impedance value representing termination of the output (see [0037] discussing the stop impedance value being the “completion of treatment”). 
Harper further provides for repeating, by the control circuit, a first processing and a second processing on a regular basis for a period after the value for impedance reaching the change-over impedance value until the value for impedance reaching the stop impedance value (processing provided for by 24 to progress the treatment from the start to the end through the measurement, comparison and adjustment steps as in [0040] –[0050]), wherein the value for impedance is adopted as a measured impedance value (see [0043] discussing the continual monitoring of the impedance), and wherein, in the first processing, the measured impedance value is compared to the target impedance value (via the continual monitoring of the impedance as in [0043] and the comparison to the value of 220), and in the second processing, the high-
Regarding claim 11, Harper provides that decreasing the power in line with the first rule is decreasing the power from current power by a fixed first ratio (the ratio of the decrease required in [0035] to match the power to the lower impedance would be a fixed ratio of that adjustment), and increasing the power in line with the second rule is increasing the power from current power by a fixed second ratio (the ratio of the increase required in [0035] to match the power to the higher impedance would be a fixed ratio of that adjustment).  
Regarding claim 4, Harper further provides for acquiring, by the control circuit, an initial impedance value which is the value for impedance within a predetermined period after starting the output (acquiring of the initial impedance value as in [0033]), wherein the target impedance value varies a speed of increase according to the initial impedance value (see [0033] with the adjustment of the ramp speed based on the target impedance and initial impedance) .  
Regarding claim 5, Harper provides that the target impedance value varies a speed of increase according to a set output value based on an output (see [0033],[0035], [0045] and 
Regarding clam 6, Harper provides that the target impedance value increases linearly with time (see [0048]).  
	Regarding claim 9, Harper provides for a power source (generator 20) device for a high-frequency treatment instrument adapted to perform high-frequency treatment for biological tissue, the power source device comprising: a high-frequency power source circuit which outputs power (power supply 27 and output stage 28), an output detection circuit which detects the output (via sensor circuit 22) and -3-New U.S. Patent Applicationa control circuit which acquires information about the output from the output detection circuit and controls the high-frequency power source circuit (24), wherein the control circuit is configured to cause the high-frequency power source circuit to output the power (output of power via the power supply 27 and output stage 28 under control of 24 as in [0027]), acquire a value for impedance of the biological tissue during the output (see [0028] – [0029] discussing the acquiring by 24 via 22 of impedance values), set a target impedance value (setting via 24 of the ending impedance value 220), wherein the target impedance value gradually increases from a change-over impedance value to a stop impedance value within a predetermined period (see [0036] discussing the ending impedance value 220 being at a first value taken as the change-over impedance value and it increased to a stop impedance value; “the ending impedance value 220 is increased”; see also [0037] discussing the addition of an offset impedance value to the value 220), the change-over impedance value being equal to or greater by a predetermined value than a minimum value of the value for impedance, the stop impedance value representing termination of the output (the minimum value for the impedance being taken as an arbitrary value below that of the offset impedance value as in 24 to progress the treatment from the start to the end through the measurement, comparison and adjustment steps as in [0040] –[0050]), wherein the value for impedance is adopted as a measured impedance value (see [0043] discussing the continual monitoring of the impedance), and wherein, in the first processing, the measured impedance value is compared to the target impedance value (via the continual monitoring of the impedance as in [0043] and the comparison to the value of 220), and in the second processing, the high-frequency power source circuit is caused to change the power being output to decrease from current power in line with a first rule if the measured impedance value is greater than the target impedance value (see [0035] discussing the target impedance trajectory with the “adjusting the power output level to match tissue impedance), and the high-frequency power source circuit is caused to change the power being output to increase from current power in line with a second rule if the measured impedance value is smaller than the target impedance value (see [0035] discussing the target impedance trajectory with the “adjusting the power output level to match tissue impedance), and cause the high-frequency power source circuit to terminate the output upon the value for impedance reaching the stop impedance value (see at least [0050]).-4- New U.S. Patent Application  
	Regarding claim 17, Harper provides that decreasing the power in line with the first rule is decreasing the power from current power by a fixed first ratio (the ratio of the decrease required in [0035] to match the power to the lower impedance would be a fixed ratio of that adjustment), and increasing the power in line with the second rule is increasing the power from .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Harper et al (US Pat. Pub. 2011/0144635 A1).
.
Claims 13-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (US Pat. Pub. 2011/0144635 A1) as applied to claims 1 and 9 respectively above, and further in view of Coulson et al. (US Pat. Pub. 2015/0032100 A1).

Coulson, however, specifically contemplates that when adjusting impedance to drive impedance to a target impedance involves the adjusting of the impedance by a set value (see [0066] discussing the adjusting of successive pulses by the Zmultipler fixed value). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a step-wise adjustment to drive the impedance to a target value via the use of a fixed value for each of the first value and the second value when increasing/decreasing the power in line with the claimed rules. Coulson readily provides that the fixed value adjustment is a known manner in the art for providing the adjustment as discussed in Harper with such working equally as well as other methods to drive the impedance along a desired trajectory during treatment.
Regarding claims 14 and 22, in view of the combination with Coulson above, the first value would be equal to the second value (via the Zmultipler being the same for both increases and decreases).
Regarding claims 15, 16 and 23, in view of the combination with Coulson in the rejection of claims 13/21 above, the first value is equal to the second value. Coulson fails to specifically teach that the first value is unequal to the second value, and specifically that the first value is greater than the second value.  It is the Examiner’s position, however, that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for non-equal values for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794